



EXHIBIT 10.1
























HSN, INC.
AMENDED AND RESTATED
NAMED EXECUTIVE OFFICER AND EXECUTIVE VICE PRESIDENT SEVERANCE PLAN
(Amended and Restated as of September 13, 2017)






1


CH1 11826117.3

--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page


1.
Definitions.    1

2.
Eligibility for Severance Payments and Severance Benefits.    4

3.
Amount and Form of Severance Payments and Severance Benefits.    5

4.
Administration.    10

5.
Amendment or Termination.    10

6.
Claims Procedure.    10

7.
Source of Payments.    11

8.
Inalienability.    12

9.
Recovery of Payments Made by Mistake.    12

10.
No Enlargement of Employment Rights.    12

11.
Governing Law and Venue.    12

12.
Severability.    11

13.
Assignment.    12

14.
Execution.    12









2


CH1 11826117.3

--------------------------------------------------------------------------------






HSN, INC.
AMENDED AND RESTATED
NAMED EXECUTIVE OFFICER AND EXECUTIVE VICE PRESIDENT
SEVERANCE PLAN
(Amended and Restated as of September 13, 2017)
Introduction
HSN, Inc. (the “Company”) hereby establishes the HSN, Inc. Named Executive
Officer and Executive Vice President Severance Plan (the “Plan”) for the benefit
of certain executives of the Company. The purpose of the Plan is to provide
certain executive officers with severance payments and severance benefits in the
event that the executive’s employment is involuntarily terminated under
circumstances entitling the executive to such benefits, as described herein. The
Plan is an unfunded welfare benefit plan for a select group of management or
highly compensated employees that is intended to qualify for the exemptions
provided in ERISA Sections 201, 301 and 401 and for the alternative reporting
method provided in DOL Reg. §2520.104-24. This Plan supersedes all prior
policies and practices of the Company with respect to severance or separation
pay for executives whose employment is involuntarily terminated on or after the
Effective Date (as defined below). Prior to the adoption of this Plan, certain
executives were parties to individual employment agreements providing for
payment of severance agreements, and the agreement of such executives to the
termination of such employment agreements and/or execution of a non-competition,
non-solicitation, confidential information and proprietary rights agreement
provided by the Company, is a condition to their eligibility for benefits under
this Plan. Under no circumstances shall any executive be entitled to participate
in this Plan without an executed non-competition, non-solicitation, confidential
information and proprietary rights agreement.
1.Definitions.


1.1.    “Base Salary” means the Executive’s annual base salary rate in effect on
his or her Termination Date.
1.2.    “Board” means the Board of Directors of the Company.
1.3.    “Cause” means:  (i) the willful or gross neglect by Executive of his or
her employment duties; (ii) the plea of guilty or nolo contendere to, or
conviction for, the commission of a felony offense by Executive; (iii) a
material breach by Executive of fiduciary duty owed to the Company or any of its
subsidiaries; or (iv) a material breach by Executive of any nondisclosure,
non-solicitation or non-competition obligation owed to the Company or any of its
subsidiaries or affiliates; or (v) a violation by Executive of any company
policy pertaining to ethics, wrongdoing or conflicts of interest. 
Notwithstanding the general rule of Section 4, following a Change in Control,
any determination by the Committee as to whether “Cause” exists shall be subject
to de novo review.
1.4.    “CBI” means Cornerstone Brands, Inc., a Delaware corporation, or its
successor.
1.5.    “Change in Control” shall mean the happening of any of the following
events:





--------------------------------------------------------------------------------





(a)    The acquisition by any individual, entity or Group (a “Person”), other
than the Company, of Beneficial Ownership of equity securities of the Company
representing more than 50% of the voting power of the then outstanding equity
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
any acquisition that would constitute a Change in Control under this subsection
(a) that is also a Business Combination shall be determined exclusively under
subsection (c) below; or
(b)    Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board; provided, however, that any individual becoming a director subsequent
to the Effective Date, whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
Incumbent Directors at such time shall become an Incumbent Director, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
(c)    Consummation of a reorganization, merger, consolidation, sale or other
disposition of all or substantially all of the assets of the Company, the
purchase of assets or stock of another entity, or other similar corporate
transaction (a “Business Combination”), in each case, unless immediately
following such Business Combination, (i) more than 50% of the Resulting Voting
Power shall reside in Outstanding Company Voting Securities retained by the
Company’s stockholders in the Business Combination and/or voting securities
received by such stockholders in the Business Combination on account of
Outstanding Company Voting Securities, and (ii) at least a majority of the
members of the board of directors (or equivalent governing body, if applicable)
of the entity resulting from such Business Combination were Incumbent Directors
at the time of the initial agreement, or action of the Board, providing for such
Business Combination; or
(d)    Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
1.6.     “Committee” means the Compensation and Human Resources Committee of the
Board or such other committee of the Board as the Board may from time to time
designate.
1.7.    “Company” means HSN, Inc., a Delaware corporation, or its successor.
1.8.    “Comparable Position” means any job that has no negative impact on base
salary. To be a “Comparable Position” the different job must be performed at the
same or geographically proximate work site with the same or comparable work
schedule.
1.9.    “DOL”    refers to the Department of Labor.


2



--------------------------------------------------------------------------------





1.10.    “Effective Date” means November 23, 2009.
1.11.    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
1.12.    “Executive” means the current and any future (i) “named executive
officers” of the Company as identified by the Company pursuant to Item 402 of
Regulation S-K promulgated by the U.S. Securities and Exchange Commission;
provided, however, the term “Executive” as used herein shall not refer to Mindy
Grossman, the Company’s principal executive officer as of the date hereof; and
(ii) Executive Vice President of the Company, Chief Executive Officer of CBI or
Group President of CBI.
1.13.    “Good Reason” means, without the Executive’s prior written consent:
(i) a material reduction in the Executive’s rate of annual base salary from the
rate of annual base salary in effect for such Executive, (ii) a relocation of
the Executive’s principal place of business more than 50 miles further from the
location of the principal place of business from which Executive works or
(iii) a material and demonstrable adverse change in the nature and scope of the
Executive’s duties.  In order to invoke a termination of employment for Good
Reason, the Executive must provide written notice to the Company of the
existence of one or more of the conditions described in clauses (i) through
(iii) within 90 days following the Executive’s knowledge of the initial
existence of such condition or conditions, and the Company shall have 30 days
following receipt of such written notice (the “Cure Period”) during which it may
remedy the condition.  In the event that the Company fails to remedy the
condition constituting Good Reason during the Cure Period, the Executive must
terminate employment, if at all, within 90 days following the Cure Period in
order for such termination of employment to constitute a termination of
employment for Good Reason.
1.14.    “Medical Benefits” means the right of an Executive to elect to continue
to participate in any medical plan (including dental or vision but not including
any flexible spending account) in which he or she was participating at the time
of termination upon timely payment of the same premiums that would be charged to
a similarly situated active employee for the period of time specified in
Section. Medical Benefits shall be considered continuation coverage as defined
in §4980B of the Internal Revenue Code (“COBRA”), and shall be subject to all of
the requirements and limitations applicable to COBRA coverage except for amount
of premium charged. Eligible dependents of the Executive may continue to be
covered under Medical Benefits, but if any dependent independently elects COBRA
coverage, either because the Executive does not elect coverage, or because of
the occurrence of an separate qualifying event, such dependent shall be required
to pay the full premium otherwise charged under COBRA
1.15.    “Outplacement Benefits” means executive outplacement services provided
to an Executive either directly by a provider selected and compensated by the
Company or, in the Company’s discretion, by reimbursement of the Executive for
services from a provider selected by the Executive with the Company’s consent.
1.16.    “Plan” means the HSN, Inc. Executive Severance Plan, as set forth in
this instrument and as the same may hereafter be amended.


3



--------------------------------------------------------------------------------





1.17.    “Resulting Voting Power” shall mean the outstanding combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors (or equivalent governing body, if applicable) of the
entity resulting from a Business Combination (including, without limitation, an
entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries).
1.18.    “Section 409A” means Section 409A of the Internal Revenue Code, and all
Treasury regulations or other authoritative administrative guidance promulgated
by the Internal Revenue Service pursuant to such section.
1.19.    “Separation and General Release Agreement” means a legally binding
document in which an Employee waives any and all claims against the Company
related to his or her employment or separation from employment. Whether or not
an Executive chooses to sign the Separation and General Release Agreement is
completely at his or her discretion.
1.20.    “Severance Benefits” means Medical Benefits and Outplacement Benefits.
1.21.    “Severance Payment(s)” or “Severance Pay” means the cash payments to an
Executive pursuant to Section 3 on account of his or her termination from the
Company.
1.22.    “Severance Period” means the period of time for which Severance
Payments or Severance Pay will be made.
1.23.    “Target Bonus” means the Executive’s annual target bonus as established
by the Company, pursuant to the Company’s short term incentive program or
otherwise, and in effect on the Termination Date.
1.24.     “Termination Date” means the final day of employment with the Company
which date shall be communicated by the Company to the Executive.
2.    Eligibility for Severance Payments and Severance Benefits.


2.1.    General Eligibility. The Committee has determined that certain
executives employed by the Company, its subsidiaries or affiliates (including
CBI) shall be eligible to participate in the Plan. The Company shall advise each
participating Executive of his or her participation in the Plan. Except as
otherwise provided in the Plan, an Executive is entitled to Severance Payments
and Severance Benefits under the Plan in the event of a termination by the
Company without Cause or by the Executive for Good Reason; provided the
Executive signs and not later revoke a general release.
2.2.    Exclusions. An Executive is not eligible for Severance Payments or
Severance Benefits if:
(a)    Executive voluntarily resigns (other than for Good Reason), including a
resignation that occurs after the Executive has been advised that he or she will
be terminated but before the effective date of such termination;


4



--------------------------------------------------------------------------------





(b)    Executive ceased to be an Executive as defined by the Plan;
(c)    Executive terminates employment with the Employer by reason of death;
(d)    Executive is entitled to long-term disability benefits from the
Company-sponsored long-term disability plan as of the date the involuntary
termination would have occurred had the individual been actively at work on such
date;
(e)    Executive has an individual written agreement with the Company that
provides for any form of severance, separation, or special retirement program,
unless the Executive has agreed to terminate such agreement;
(f)    Executive has notified the Company of his or her intent to retire from
the Company prior to the date the Company notified the Executive of his or her
involuntary termination;
(g)    Executive fails to return to work immediately following the conclusion of
an approved leave-of-absence;
(h)    Executive is terminated for, or on account of, Cause; or
(i)    The Company determines the payment of benefits under the Plan in
connection with such termination of employment would be inconsistent with the
intent and purposes of the Plan.
2.3.    Certain Corporate Transactions. Unless, and only to the extent expressly
authorized by the Committee or set forth in this Plan, no Severance Payments or
Severance Benefits are payable under the Plan to an Executive in the event of
the sale or other disposition of the Company, any affiliate or any assets or
stock of either, if the Executive (i) continues to be employed by the Company,
its successor or an affiliate on or after the date of such sale or other
disposition, (ii) is offered a Comparable Position with the acquiring entity or
any of its affiliates, or (iii) is offered a Comparable Position with an entity
that was an affiliate of the Company immediately prior to the sale or other
disposition.
3.    Amount and Form of Severance Payments and Severance Benefits.


3.1.    Termination Prior to Change in Control or More than Twelve Months
Following a Change in Control.
(a)    Subject to the remaining provisions of this Plan, an Executive whose
employment is terminated by the Company without Cause, or an Executive who
resigns for Good Reason, prior to a Change in Control or more than twelve months
following a Change in Control, shall be entitled to (i) Severance Payments equal
to eighteen (18) months of the Executive’s base salary, and (ii) Medical
Benefits equal to twelve (12) months.


5



--------------------------------------------------------------------------------





(b)    Severance Payments pursuant to this Section 3.1 (a) (i) shall be made in
equal installments over a Severance Period of eighteen (18) months pursuant to
the Company’s standard payroll practices and subject to any applicable payroll
or other taxes required to be withheld, and payment for Medical Benefits
pursuant to Section 3.1 (a) (ii) shall be paid in a lump sum and subject to any
applicable payroll or other taxes required to be withheld. The Medical Benefits
shall be paid and the Severance Payments shall commence as soon as practical
after the Executive executes the Separation and General Release Agreement and
the period during which the Separation and General Release Agreement may be
revoked expires, but in no event later than March 15 of the year following the
year in which the termination occurs.
3.2.    Termination within Twelve Months Following Change in Control.
(a)    Subject to the remaining provisions of this Plan, an Executive whose
employment is terminated by the Company without Cause, or who resigns for Good
Reason, within twelve months following a Change in Control shall be entitled to
(i) a Severance Payment equal to (y) two times the sum of the Executive’s Base
Salary, plus (z) the Executive’s Target Bonus multiplied by a fraction, the
numerator of which is the number of days from the first day of the year in which
the termination occurs and ending on the last day of the Severance Period, and
the denominator of which is the number of days in the year in which the
termination occurs, (ii) Medical Benefits for a period of eighteen (18) months,
and (iii) Outplacement Benefits not to exceed $20,000.00 and subject to the
provisions of Section 3.2(c) below.
(b)    Except as otherwise provided in Section 3.5, the Severance Payment and
value of Medical Benefits shall be paid in a single lump sum, less applicable
payroll or other taxes required to be withheld, as soon as practical after the
Executive executes the Separation and General Release Agreement and the period
during which the Separation and General Release Agreement may be revoked
expires, but in no event later than March 15 of the year following the year in
which the termination occurs.
(c)    Outplacement Benefits must be utilized by the Executive by the end of the
second year following the year in which the Termination Date occurs, and any
reimbursement will be paid to the Executive not later than the end of the third
year following the year in which the Termination Date occurs.
3.3.    Conditions and Limitations on Severance Payments and Severance Benefits.
Severance Pay and Severance Benefits are specifically conditioned upon the
following:
(a)    The Executive must sign and not later revoke a Separation and General
Release Agreement. Under no circumstances will any Severance Pay or Severance
Benefits be made to an Executive who elects not to sign, or who revokes, a
Separation and General Release Agreement. The Separation and General Release
Agreement shall be furnished to the Executive in sufficient time so that if the
Executive does not execute and return the Separation and General Release
Agreement to the Company prior to the expiration of the maximum period of time
that the Executive is given to consider the Separation and General


6



--------------------------------------------------------------------------------





Release Agreement by the terms thereof and applicable law, the revocation period
provided in the Separation and General Release Agreement will expire prior to
March 15 of the year following the year in which the termination occurs. Upon
the expiration of such revocation period, all Severance Payments that would have
been payable to the Executive on payroll dates occurring prior to the expiration
of the revocation period shall be paid to the Executive in a lump sum.
Executives are encouraged to review the Separation and General Release Agreement
with his or her personal attorney at his or her own expense, if he or she so
desires.
(b)    The Executive must comply with any non-competition, non-solicitation,
confidential information and proprietary rights, or similar restrictive
covenants contained in any agreement to which the Executive is a party. If the
Executive violates any such agreement, the Company shall have no further
obligation to provide any Severance Payments or Severance Benefits, and may in
its discretion bring suit against the Executive to recover Severance Payments
and Outplacement Benefits previously paid, and the difference between the
premiums actually paid for Medical Benefits and the premiums that would have
been required for the same coverage under COBRA.
(c)    The Executive must not have engaged in conduct that would have
constituted Cause for dismissal. If the Executive is terminated for a reason
other than Cause, and the Company subsequently discovers that the Executive had
engaged in conduct that would have constituted Cause, the Company shall have no
further obligation to provide any Severance Payments or Severance Benefits, and
may in its discretion bring suit against the Executive to recover Severance
Payments and Outplacement Benefits previously paid, and the difference between
the premiums actually paid for Medical Benefits and the premiums that would have
been required for the same coverage under COBRA.
(d)    The Executive must comply with the mitigation and offset provisions of
Section 3.8, if applicable.
3.4.    Payment of Severance Payments upon Executive’s Death. If an Executive
dies after termination of employment and after executing the Separation and
General Release Agreement, but before Severance Payments are completed, any
remaining Severance Payments, will be made to the Executive’s estate in a
lump-sum within 90 days after the Executive’s death.
3.5.    Compliance with Section 409A. It is the intent of the Company that all
amounts payable to an Executive pursuant to this Plan, including without
limitation amounts payable under this Section 3, be paid in a manner that
satisfies the requirements of Section 409A, and to the maximum extent possible
this Plan shall be so interpreted. Without limiting the foregoing:
(a)Each installment of Severance Payments paid pursuant to Section 3.1 shall
constitute a separate “payment” for purposes of Section 409A. For purposes of
this Agreement, the term “Section 409A Payment” shall mean: (i) each Severance
Payment that is paid after the later of March 15 of the calendar year following
the year in which the Termination Date occurs or the fifteenth day of the third
month following the end of the Company’s fiscal year in which the Termination
Date occurs, but only to the extent that such Severance Payment, when added to
the sum of all Severance Payments paid after such date,


7



--------------------------------------------------------------------------------





exceeds two times the lesser of the Executive’s Base Salary at the end of the
year preceding the year in which the Termination Date occurs or the dollar
limitation in effect under Section 401(a)(17) of the Internal Revenue Code in
the year in which the Termination Date occurs, and (ii) any other payment that
the Committee determines in good faith constitutes a payment of deferred
compensation subject to Section 409A.
(b)If an Executive is a “specified employee” as defined in Section 409A at the
time of the Executive’s termination of employment, then no Section 409A Payments
shall be paid to the Executive until the first business day that is more than
six months following the Termination Date, and all Section 409A Payments that
would otherwise have been paid prior to such date shall be paid on such date,
without interest, in a lump sum.
(c)No Section 409A Payment shall be at a time other than the time specified
herein, whether by amendment to the Agreement or otherwise, and no amount shall
be paid in substitution for any Section 409A Payment if such amount is paid at a
different time than the Section 409A Payment would have been paid, except as
permitted by Section 409A. Without limiting the generality of the foregoing, if
any Executive becomes entitled to Severance Payments pursuant to Section 3.2 by
reason of a termination occurring after a Change in Control that does not
constitute a “change in control event” with respect to such Executive as defined
in Section 409A, then a portion of the Severance Payment payable under Section
3.2 equal to the sum of all Section 409A Payments that the Executive would have
received under Section 3.1 if he or she had been terminated prior to a Change in
Control shall be paid in installments at the same times that such Section 409A
Payments would have been paid.
(d)If any termination of employment occurs that does not constitute a separation
from service as defined in Section 409A, then any Section 409A Payment that
becomes payable by reason of such Termination shall not be paid until the
Executive incurs a separation from service as defined in Section 409A.
3.6.    Contingent Reduction of Payments to Comply with Section 280G.
(a)    If the Severance Payment payable to an Executive is contingent on a
change in ownership or effective control of the Company, or a change in
ownership of a substantial portion of the assets of the Company (any such
change, a “Change in Control”), as all such terms are defined in Section 280G of
the Internal Revenue Code and the regulations thereunder (“Section 280G”), and
if the present value of such Severance Payment, when added to the present value
of all other payments to the Executive that constitute “parachute payments” as
defined in Section 280G (such Severance Payment and other payments,
collectively, “CIC Payments”), equals or exceeds the Executive’s “base amount”
(as defined in Section 280G), then such CIC Payments shall be reduced until the
present value of such CIC Payments is $1 less than three times the Executive’s
base amount. Notwithstanding the foregoing, such reduction shall only apply if,
by reason of such reduction, the Net After-Tax Benefit exceeds the Net After-Tax
Benefit if such reduction were not made. “Net After-Tax Benefit” means the
present value of the CIC Payments net of all taxes imposed on the Executive with
respect thereto under Sections 1 and 4999 of the Internal Revenue Code and


8



--------------------------------------------------------------------------------





under applicable state and local laws. For purposes of this paragraph, present
value shall be determined in accordance with Section 280G(d)(4) of the Internal
Revenue Code.
(b)    Any reduction in the CIC Payments required under the preceding paragraph
shall be implemented as follows: first, by reducing the Severance Payment;
second, by reducing any other cash payments to be made to the Executive; third,
by cancelling any outstanding performance-based equity awards whose performance
goals were not met prior to the Change in Control; fourth, by cancelling the
acceleration of vesting of any outstanding (i) performance-based equity awards
whose performance goals were met prior to the Change in Control and
(ii) service-vesting equity awards; and fifth, by reducing the Severance
Benefits. In the case of the reductions to be made pursuant to each of the
foregoing clauses, the payment and/or benefit amounts to be reduced, and the
acceleration of vesting to be cancelled, shall be reduced or cancelled in the
inverse order of their originally scheduled dates of payment or vesting, as
applicable, and shall be so reduced only to the extent that the payment and/or
benefit otherwise to be paid, or the vesting of the award that otherwise would
be accelerated, would be treated as a parachute payment.”
3.7.    Withholding. The Company will withhold from all Severance Payments all
required federal, state, local and other taxes and any other payroll deductions
required.
3.8.    Mitigation and Offset.
(a)    An Executive who becomes entitled to receive Severance Pay and Severance
Benefits pursuant to Section 3.1 (including an Executive described in Section 5)
shall, as a condition to his or her continued eligibility for Severance Pay and
Severance Benefits, use reasonable best efforts to seek other employment and to
take other reasonable actions to mitigate the amounts payable under Section 3.1
hereof. If the Executive obtains other employment during the Severance Period,
all future Severance Pay payable by the Company to the Executive during the
remainder of the Severance Period shall be offset by the amount earned by the
Executive from another employer. For purposes of this Section 3.8, the Executive
shall have an obligation to inform the Company regarding his or her employment
status following termination and during the Severance Period. The Company shall
have the right to withhold Severance Payments if the Executive fails to
periodically certify his or her employment status in accordance with procedures
established by the Company, or to recover any Severance Payments to an Executive
who fails to advise the Company of other employment. If an Executive receiving
Medical Benefits under Section 3.1 obtains other employment and is eligible for
medical coverage through such employment, the subsidized portion of Medical
Benefits shall terminate regardless of whether the Executive continues to be
eligible for COBRA coverage, and the Executive shall thereafter be required to
pay the full COBRA premium. If the Medical Benefits were paid in a single lump
sum payment, the Company shall have the right to recover the value of any
Medical Payments during the period in which the Executive had Medical Coverage.
(b)    The mitigation and offset provisions of paragraph (a) shall not apply to
an Executive who becomes entitled to receive Severance Pay and Severance
Benefits pursuant to Section 3.2 by reason of a termination occurring within 12
months following a Change


9



--------------------------------------------------------------------------------





in Control. Such Executives shall not be required to mitigate damages or to
offset Severance Pay or Severance Benefits, unless the Severance Pay to which
the Executive is entitled exceeds the amount that would otherwise be payable by
reason of Section 5, in which case the excess Severance Pay only shall be
subject to mitigation and offset requirements to the extent provided in the
Executive’s employment agreement. Nothing contained herein shall be construed to
preclude the Company from discontinuing Medical Benefits to an Executive who has
obtained other medical coverage in accordance with COBRA, or to require the
Company to pay Outplacement Benefits, or an amount in lieu of Outplacement
Benefits, on behalf of an Executive who has obtained other employment.
4.    Administration.
The Committee shall be the administrator of the Plan as defined in Section 3(16)
of ERISA, and has the sole and unlimited discretion to interpret the terms of
the Plan, to adopt such rules and procedures as it may determine to be
appropriate for the administration of the Plan, and to make all determinations
about eligibility and payment of benefits. All decisions of the Committee, any
action taken by the Committee with respect to the Plan and within the powers
granted to the Committee under the Plan, and any interpretation by the Committee
of any term or condition of the Plan, are conclusive and binding on all persons,
and will be given the maximum possible deference allowed by law. The Committee
may delegate and reallocate any authority and responsibility with respect to the
Plan. The authority of the Committee as administrator may also be exercised in
routine and administrative matters by the Company’s senior officer responsible
for human resources, or persons acting under his or her authority, subject to
review by the Committee.
5.    Amendment or Termination.
The Company reserves the right, in its sole and unlimited discretion, to amend
or terminate the Plan at any time by action of the Committee or the Board,
without prior notice to any Executive; provided, however, that no such amendment
or termination shall materially adversely affect the interests or rights of any
Executive whose Termination Date has occurred prior to the amendment or
termination of the Plan; and provided further in the event of a termination or
amendment of the Plan, if any Executive is terminated after the date of
termination or amendment of the Plan, but prior to the date on which the
Executive’s employment agreement would have expired had it not been terminated,
the Executive shall be entitled (i) to the same severance benefits the Executive
would have received under the terms of such employment agreement had it not been
terminated, or (ii) the Severance Benefits and Severance Pay under this Plan,
whichever is the greater benefit to the Executive.
6.    Claims Procedure.


6.1.    Notice of Claim. Any person who believes he or she is entitled to any
payment under the Plan (“Applicant”) may submit a claim in writing to the
Company’s human resources department. If a claim is denied in whole or in part,
the Company shall furnish the Applicant within 90 days after receipt of such
claim with a written notice which specifies the reason for the denial, refers to
the pertinent provisions of the Plan on which the denial is based, describes any
additional material or information necessary for properly completing the claim
and explains why such material or


10



--------------------------------------------------------------------------------





information is necessary, and explains the claim review procedures of this
Section 6, including the Applicant’s right to file suit in accordance with
Section 6.4 if the claim is denied following review. The 90 day period for
responding to a claim may be extended by up to an additional 90 days if the
Applicant is given a written notice of the extension, including an explanation
of the reason for the extension and an estimate of when the claim will be
resolved, by the end of the initial 90 day period.
6.2.    Review of Decision.    If within 60 days after receipt of a notice of
denial pursuant to Section 6.1, the Applicant so requests in writing, the
Committee shall review such decision. The Committee’s decision on review shall
be in writing, and shall include specific reasons for the decision, written in a
manner calculated to be understood by the Applicant, and shall include specific
references to the pertinent provisions of the Plan on which the decision is
based, and shall explain the Applicant’s right to file suit in accordance with
Section 6.4. It shall be delivered to the Applicant within 60 days after the
request for review is received, unless extraordinary circumstances require a
longer period, in which event the 60 day period may be extended by up to an
additional 60 days if the Applicant is given a written notice of the extension,
including an explanation of the reason for the extension and an estimate of when
the appeal will be resolved, by the end of the initial 60 day period.
6.3.    Construction.    The provisions of this Section 6 are intended to comply
with the requirements of ERISA Section 503 and the regulations issued
thereunder, and shall be so construed. In accordance with such regulations, each
Applicant shall be entitled, upon written request and without charge, to review
and receive copies of all material relevant to his or her claim within the
meaning of Department of Labor Regulations 29 C.F.R. Section 2560.503-1(m)(8),
and to be represented by a qualified representative.
6.4.    Process for Appeal.    In further consideration of being permitted to
participate in the Plan, each Executive agrees on behalf of himself, and all
other persons claiming through him, that he will not commence any action at law
or equity (including without limitation any action under ERISA Section 502), or
any proceeding before any administrative agency, for payment of any benefit
under this Plan without first filing a written claim for such benefit and
appealing the denial of that claim in accordance with the provisions of this
Section 6, and in any event not more than one hundred eighty (180) days after
the appeal is denied in accordance with subsection (b).
7.    Source of Payments.
All Severance Payments will be paid in cash from the general funds of the
Company; no separate fund will be established under the Plan; and the Plan will
have no assets. Any right of any person to receive any payment under the Plan
will be no greater than the right of any other unsecured creditor of the
Company.
8.    Inalienability.
In no event may any Executive sell, transfer, anticipate, assign or otherwise
dispose of any right or interest under the Plan. At no time will any such right
or interest be subject to the claims of creditors nor liable to attachment,
execution or other legal process.
9.    Recovery of Payments Made by Mistake.


11



--------------------------------------------------------------------------------





An Executive shall be required to return to the Company any Severance Payment,
or portion thereof, made by a mistake of fact or law.
10.    No Enlargement of Employment Rights.
Neither the establishment or maintenance of the Plan, the payment of any amount
by the Company nor any action of the Company shall confer upon any individual
any right to be continued as an employee or Executive nor any right or interest
in the Plan other than as provided in the Plan.
11.    Governing Law and Venue.
The parties to this Plan acknowledge and agree that this Plan and the parties’
rights and obligations hereunder shall be construed, interpreted, administered
and enforced in accordance with ERISA, and to the extent applicable, in
accordance with the laws of the State of Florida, without regard to the State of
Florida’s conflict of law principles. The parties to this Plan agree and accept
personal jurisdiction by and the laying of exclusive venue for any legal action
or proceeding arising out of or related to this Plan in an appropriate state or
federal court located in either Pinellas County, Florida or in Hillsborough
County, Florida, if not maintainable therein, then in an appropriate Florida
state court, and agree that such courts have jurisdiction to interpret and
enforce the provisions of this Plan, and each party to this Plan consents to and
waives, in connection with such action or proceeding, any objection to such
personal jurisdiction or the laying of such venue or based on the ground of
forum non conveniens. Each party agrees, that in any legal action or proceeding
arising out of or related to this Plan, the non-prevailing party shall be
responsible to pay to the prevailing party all of the prevailing party’s
attorney’s fees and costs reasonably incurred in connection therewith.
 
12.    Severability.    
If any provision of the Plan is held invalid or unenforceable, its invalidity or
unenforceability will not affect any other provision of the Plan, and the Plan
will be construed and enforced as if such provision had not been included.




13.    Assignment.
The Company may assign its rights under the Plan to any successor in interest,
whether by merger, consolidation, sale of assets, or otherwise. The Plan shall
be binding whether it is between the Company and Executive or any successor or
assignee of the Company or affiliate thereof and Executive.


14.    Execution.


IN WITNESS WHEREOF, the Company, by its duly authorized officer, has executed
the Plan as amended and restated.


HSN, INC.



12



--------------------------------------------------------------------------------






By: /s/ Maria Martinez        

Maria Martinez,
Chief Human Resources Officer




13

